Case 6:11-cv-01807-TAD-PJH Document 170 Filed 10/26/18 Page 1 of 4 PageID #: 700




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION

 DENNIS R. SPURGEON                  *     CIVIL ACTION NO. 6:11-CV-01807
                                     *
 VERSUS                              *     JUDGE TERRY A. DOUGHTY
                                     *
 SWIFT GROUP, L.L.C.                 *     MAG. JUDGE PATRICK J. HANNA
 AND CALVIN J. LELEUX                *
                                     *
 ******************************************************************************

                               PROPOSED VERDICT FORM


         Pursuant to the Order of Court, plaintiff, Dennis R. Spurgeon, proposes the following

 Verdict Form:

                                      Breach of Contract

                                               1.

         Did Swift Group, LLC, Swiftships Shipbuilders, LLC and Calvin Leleux breach the

 Settlement Agreement with Spurgeon, dated May 2011?

                       YES _______                  NO _______

                                               2.

         Did Swift Group, LLC Swiftships Shipbuilders, LLC and Calvin Leleux breach the

 Release and Indemnity Agreement (regarding the BLX debt) with Spurgeon dated December 1,

 2010?

                       YES _______                  NO _______
Case 6:11-cv-01807-TAD-PJH Document 170 Filed 10/26/18 Page 2 of 4 PageID #: 701



                                 Alter Ego of Successor Company

                                               3.

        Did Swiftships, LLC purchase the assets of Swift Group LLC and/or its subsidiary

 Swiftships Shipbuilders, LLC?

                       YES _______                  NO _______

                                               4.

        Did Swiftships, LLC operate as a continuation of Swift Group LLC and/or its subsidiary

 Swiftships Shipbuilders, LLC?

                       YES _______                  NO _______

                                               OR

                                               5.

        Did Swiftships, LLC enter into the transaction to escape Swift Group, LLC’s and/or

 Swiftships Shipbuilders, LLC’s liabilities?

                       YES _______                  NO _______

                                 Alter Ego of Related Companies

                                               6.

        Was ICS Nett an affiliated company with Swift Group, LLC or Swiftships, LLC?

                       YES _______                  NO _______

                                               7.

        Was ICS Nett used as an alter ego or single business entity with Swift Group, LLC or

 Swiftships, LLC in connection with the purchase of the BLX debt?

                       YES _______                  NO _______
Case 6:11-cv-01807-TAD-PJH Document 170 Filed 10/26/18 Page 3 of 4 PageID #: 702



                         Fraud and Louisiana Unfair Trade Practices

                                               8.

        Did any defendant, including Calvin Leleux, Jeffrey Leleux, Shehraze Shah and/or

 Khurram Shah, engage in fraud against Dennis Spurgeon in connection with the asset purchase

 agreements or the purchase of the BLX debt?

                       YES _______                   NO _______

                                               9.

        Did any of the defendants’ actions in connection with the asset purchase agreements or

 the purchase of the BLX debt violate the Louisiana Unfair Trade Practices Act?

                       YES _______                   NO _______

                                            Damages

                                               10.

        What damages are due and owing to Dennis Spurgeon?

                               $___________________________

                                               11.

        Is Dennis Spurgeon entitled to attorney fees? If so, in what amount?

                               $___________________________



                                                            Respectfully submitted,


                                                            /s/ Joseph R. Ward, Jr.___________
                                                            JOSEPH R. WARD, JR. (#08166)
                                                            WARD & CONDREY, LLC
                                                            409 E. Boston Street, Suite 200
                                                            Covington, Louisiana 70433
                                                            Telephone: (985) 871-5223
                                                            Facsimile: (985) 400-5661
Case 6:11-cv-01807-TAD-PJH Document 170 Filed 10/26/18 Page 4 of 4 PageID #: 703




                                  CERTIFICATE OF SERVICE

        I do hereby certify that on October 26, 2018, I electronically filed the foregoing with the

 Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

 those who are on the list to receive electronic mail notices for this case.

                                                                /s/ Joseph R. Ward, Jr.___________
                                                                JOSEPH R. WARD, JR.
